Citation Nr: 1341457	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-44 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

In April 2013, the Board remanded the claim for additional development.  At that time, the issue of entitlement to service connection for tinnitus was also on appeal.  The Appeals Management Center (AMC) granted service connection for tinnitus in July 2013. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hearing loss as a result of his military service to include as secondary to service-connected tinnitus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a bilateral hearing loss disability is secondary to the Veteran's service connected tinnitus.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 and 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board adds that service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran essentially contends that hearing loss was caused by in-service noise exposure.  Specifically, the Veteran reported exposure to an ammunition dump explosion at close range, approximately one half to three quarters of a mile in distance.  The Veteran also reported noise from his military occupational specialty (MOS) as a mechanic which exposed him to loud mechanical noise from tanks, trucks, and Jeeps on a regular basis.  

Initially, the Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2013) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss as a result of in-service noise exposure or service-connected disorder.  Although VA examiners in December 2009 and July 2013 found the Veteran's hearing loss was not related to active service; the December 2009 VA examiner indicated that the Veteran's hearing loss in this line of work is very high and would certainly predispose any veteran to early onset hearing loss.  Furthermore, the December 2009 VA examiner indicated that the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss.  As noted above, the Veteran was awarded service-connection for tinnitus in a July 2013 AMC decision.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


(ORDER ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


